Citation Nr: 1040277	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1968 and 
from May to October 1971.  .

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

As support for his claim, the Veteran testified at a hearing at 
the RO in August 2010 before the undersigned Veterans Law Judge 
of the Board, also commonly referred to as a Travel Board 
hearing.  During the hearing the Veteran submitted additional 
evidence and waived his right to have the RO initially consider 
it.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDING OF FACT

The Veteran did not have dementia during his military service or 
for many years after his discharge, and the most probative 
(competent and credible) evidence indicates it is due instead to 
his alcohol dependency.


CONCLUSION OF LAW

The Veteran's dementia is not due to disease or injury incurred 
in or aggravated by his military service in the line of duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

In this case, a letter satisfying these notice requirements of 38 
C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2006, 
prior to initially adjudicating his claim in April 2006, so in 
the preferred sequence.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  An April 
2006 letter complied with Dingess by also apprising him of the 
downstream disability rating and effective date elements of his 
claim.  And since providing that additional Dingess notice, the 
RO has readjudicated his claim in an April 2007 SSOC - including 
considering any additional evidence received in response to that 
additional Dingess notice.  See again Mayfield IV and Prickett, 
supra.  So the timing defect in the provision of that additional 
notice, since it did not precede the initial adjudication of the 
claim, nonetheless has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He had a hearing in August 2010 
to provide testimony in support of his claim, and during the 
hearing he submitted additional evidence to try and show his 
dementia is related to his military service.  He obtained this 
evidence from the internet (in particular, Wikipedia), and it 
discusses the possible adverse health effects of solvents.  His 
claim is predicated on the notion that his dementia was caused by 
his exposure to a toxic solvent, namely, methanol acetate, while 
a jet engine mechanic in the Air Force.  Also addressing this 
determinative issue of causation, however, is the report of a 
January 2005 VA examination by QTC services.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 
C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA.

II.  Service Connection for Dementia

Service connection is granted for disability resulting from 
personal injury sustained or disease contracted in the line of 
duty, or from aggravation during service of a pre-existing 
condition beyond its natural progression.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or an injury; and (3) medical evidence of a nexus or link between 
the in-service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. 
Principi, 16 Vet. App. 110 (2002).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its probative value, which in turn is determined by 
its competency and credibility.  Baldwin v. West, 13 Vet. App. 1 
(1999).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he had in service, or whether 
lay evidence will suffice, depends on the nature of his present 
condition (e.g., whether his present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service, or whether it can be so identified by lay 
observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).



In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, meaning 
about evenly balanced for and against the claim, with the Veteran 
prevailing in either event.  Conversely, the claim will be denied 
if the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran is contending that his dementia is attributable 
to his military service because he repeatedly was exposed to 
toxic solvents, especially methanol acetate, in his military 
occupational specialty (MOS) as an Air Force jet engine mechanic.

There is no disputing the Veteran has dementia, and this is the 
first and indeed perhaps most fundamental requirement for 
establishing his claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Indeed, in the absence of this proof, 
there necessarily could be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  The 
report of his January 2005 VA compensation examination by QTC 
Services lists this diagnosis, so there is the required 
confirmation he has it.

Consequently, the determinative issue is whether the Veteran's 
dementia is attributable to his military service - and, in 
particular, to exposure to the type of toxic solvents like 
methanol acetate that he is citing as the reason he eventually 
developed this condition.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  Unfortunately, it is in this critical regard that 
the most probative evidence is against his claim.



The Veteran's service personnel records (SPRs), including his DD 
Form 214s, confirm that his MOS was jet engine mechanic.  His 
military personnel records dated in September 1971 show he was 
discharged from service due to a character and behavior disorder 
with underlying personality characteristics.  Preceding 
disciplinary actions involving intoxication or excessive drinking 
also were cited.  He received psychiatric counseling for such 
symptoms as nervousness and dizziness (including a sense of his 
"head bobbing") in relation to the incidents associated with 
his excessive consumption of alcohol.  His SPRs and service 
treatment records (STRs), including at the time of his discharge, 
reveal no complaints or findings referable to dementia or of 
disability resulting from exposure to toxic solvents or cleaning 
agents used in his capacity as a jet engine mechanic.  His 
military service ended in October 1971.

VA clinical records from much more recently, dating from 1998, 
show the Veteran more recently received psychiatric treatment 
exclusively for alcohol dependence.

During the January 2005 VA compensation examination by QTC 
Services, it was reported the Veteran had mental symptoms that 
had begun 38 years earlier, so in 1967 or thereabouts, meaning 
while he was on active duty in the military.  His symptoms were 
dizziness, blackouts, palpitations when sleeping, depression and 
anxiety.  He also reported difficulty remembering things.  He 
said he took 
anti-depressant medication daily, but with poor response to his 
symptoms.  He received psychotherapy and had been hospitalized 
for psychiatric treatment before, the last time in 1971.  

It was also indicated, however, that the Veteran had not had any 
significant medical problems since service.  He reported a 
history of drinking alcohol since age 12 ("to get rid of 
problems"), so before entering the military, and he reported 
quitting this habit for the past 0.2 years.  The objective mental 
status evaluation revealed he was not a reliable historian due to 
his cognitive impairment.  His judgment and memory were impaired.  
The diagnoses were dementia due to alcohol dependency, alcohol 
dependency in full remission, and social phobia.



So the VA compensation examiner attributed the dementia to the 
Veteran's past alcohol dependency, not to exposure to toxic 
solvents while in the military and working as a jet engine 
mechanic.  The Veteran also acknowledged to have started 
consuming alcohol before entering the military.

Disability resulting from alcohol abuse, since it is willful 
misconduct, generally cannot be service connected.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  
VA's General Counsel has confirmed that direct service connection 
for disability that is a result of a claimant's abuse of alcohol 
or drugs is precluded for purposes of all VA benefits for a 
claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-
99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is only a very limited exception to this general rule.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal 
Circuit Court held that compensation could not be awarded 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for 
a primary alcohol/drug abuse disability incurred during service 
or for any secondary disability that resulted from primary 
alcohol/drug abuse during service.  Id., at 1376.  However, the 
Federal Circuit Court further held that there can be service 
connection for compensation for an alcohol/drug abuse disability 
acquired as secondary to, or as a symptom of, a non-willful 
misconduct, service-connected disability.  But in further 
clarifying this, the Federal Circuit Court explained that 
Veterans may only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id., at 
1381.  An award of compensation on such a basis would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a Veteran's 
primary service-connected disability, and where the alcohol or 
drug abuse disability is not due to willful wrongdoing."  Id.



Here, the condition claimed - dementia, has been medically 
determined to be the result of the history of alcohol abuse, so a 
consequence of a primary disorder the result of his willful 
wrongdoing even assuming, for the sake of argument, his chemical 
addiction to alcohol originated during his military service and 
not, instead, before or afterwards.

Moreover, and alternatively, his history of alcohol abuse was not 
determined to have been secondary to another disorder that is 
service-connectable, for instance, like a psychiatric disorder.  
There is not the required supporting medical evidence indicating 
his history of alcohol abuse is an attendant symptom of an 
underlying psychiatric disorder that, in turn, is related to his 
military service.  For instance, Veterans claiming entitlement to 
service connection for posttraumatic stress disorder (PTSD) often 
allege they became alcoholics as a means of dealing or coping 
with ("masking") the symptoms associated with their PTSD.  But 
there is no such medical confirmation of this sort of cause-and-
effect correlation in this particular instance and, indeed, the 
Veteran has not even alleged such a correlation.

As already alluded to, during his recent August 2010 hearing 
before the Board he submitted evidence obtained from the internet 
(in particular, Wikipedia) discussing the possible adverse health 
effects of solvents.  This evidence lists various types of 
solvents and some of their properties and health effects, 
including damage to the brain.

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).


Here, though, the article the Veteran submitted is not 
accompanied by any supporting medical expert opinion.  And the 
opinion that is of record with the required knowledge in this 
subject matter - namely, from the January 2005 VA compensation 
examiner, is clearly unfavorable to the claim inasmuch as it 
cites another cause of the dementia (the Veteran's history of 
alcohol abuse).  So the medical treatise evidence, alone, is 
insufficient to establish the required medical nexus element to 
link the dementia to his military service.  See Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim for service connection for dementia, 
in turn meaning there is no 
reasonable doubt to resolve in his favor, and that his claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for dementia is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


